 

 

Case 1:18-cr-00928-|\/|V Document 26 Filed 04/09/19 Page 1 of 5

FILEU
IN THE UNITED sTATEs DISTRICT CoURT UN|TED STATES D§SWCT COURT

ALBUQUERO§..§E, §"EEW MEX|CO
FOR THE DISTRICT OF NEW MEXICO

 

APR 0 9 2019 dd

UNITED STATES OF AMERICA, )

) _,,
Plaintiff, ) CRMINAL No. 18-0928 WC'HELL R' §,=LFERS
) <CLERK
vs. ) Counts l and 2: 18 U.S.C. § 1343: Wire

) Fraud;

ROBERT HAACK, )
) Counts 3 and 4: 18 U.S.C. § 1341: Mail

Defendant. ) Fraud;
)
) Counts 5 and 6: 18 U.S.C. § lOZSA(a)(l):
) Aggravated Identity Theft;
)
) Counts 7 and 82 18 U.S.C. § 1159:
) Violation of the Indian Arts and Crafts
) Act.
SUPERSEDING INDICTMENT
The Grand Jury charges:
Counts 1 and 2
l. On or about April 4, 2013, and continuing to on or about June 20, 2014, in

Bernalillo County, in the District of New Mexico, and elsewhere, the defendant, ROBERT
HAACK, knowingly and intentionally devised a scheme and artifice both to defraud and to
obtain money and property by means of materially false and fraudulent pretenses,
representations and promises

2. The defendant’s scheme and artifice consisted of using the online marketplace,
eBay, to advertise for sale counterfeit pieces of Indian jewelry that the defendant falsely
represented as having been created by Hopi Indian artist Charles Loloma. In reality, the
defendant was manufacturing and producing the counterfeit jewelry pieces in his home using
reference materials such as design periodicals and books about Charlcs Loloma’s jewelry-.

3. lt was further part of the scheme and artifice that ROBERT HAACK would

Case 1:18-cr-00928-|\/|V Document 26 Filed 04/09/19 Page 2 of 5
receive payment from purchasers of the fraudulent jewelry pieces via the online payment
platform, PayPal.

4. On or about the dates Set forth below, in Bernalillo County, in the District of
New Mexico, and elsewhere, defendant ROBERT HAACK, for the purpose of executing the
scheme and artifice described above, caused to be transmitted by means of wire communication
in interstate commerce signals and sounds, specifically online advertisements, on the dates

listed below, each advertisement constituting a separate count:

 

 

 

 

 

 

Count Date Listing
1 April 4, 2013 eBay listing for “Charles Loloma Kachina Face
Ring’$
2 June 15, 2014 eBay listing for “Charles Loloma Modernist
Katsina F ace Bracelet”

 

 

All in violation of 18 U.S.C. § 1343.

Counts 3 and 4
1. Paragraphs 1 through 3 are incorporated as part of these counts of the superseding
indictment as if fully re-alleged herein.
2. Continuing his scheme and artifice, on or about the dates set forth below, in

Bernalillo County, in the District of New Mexico, and elsewhere, defendant ROBERT
HAACK, for the purpose of executing and in order to effect the scheme and artifice to defraud
and to obtain money under false pretenses, sent and delivered counterfeit jewelry, by the United
States Postal Service, from Los Angeles, California to a purchaser in Albuquerque, New Mexico,
according to the direction on each box containing the counterfeit jewelry that the United States

Postal Service delivered:

 

Count Date Counterfeit Jewelry Piece

 

3 April 12, 2013 “Charles Loloma Kachina Face Ring”

 

 

 

 

 

 

 

Case 1:18-cr-00928-|\/|V Document 26 Filed 04/09/19 Page 3 of 5

 

4 June 20, 2014 “Charles Loloma Modernist Katsina Face
Bracelet”

 

 

 

 

 

All in violation of 18 U.S.C. § 1341.
QQ_u_Llli
From on or about June 15, 2014, and continuing to on or about June 20, 2014, in
Bemalillo County, in the District of New Mexico, and elsewhere, the defendant, ROBERT
HAACK, did knowingly use and possess, without lawful authority, a means of identification of
another person, specifically his or her name and his signature, knowing that the means of
identification belonged to another actual person, during and in relation to felony violations of
18 U.S.C. § 1343, that being wire fraud, as described in Count 2 of the superseding indictment
In violation of 18 U.S.C. § 1028A(a)(1).
M
From on or about June 15, 2014, and continuing to on or about June 20, 2014, in
Bemalillo County, in the District of New Mexico, and elsewhere, the defendant, ROBERT
HAACK, did knowingly use and possess, without lawful authority, a means of identification of
another person, specifically his or her name and his signature, knowing that the means of
identification belonged to another actual person, during and in relation to felony violations of
18 U.S.C. § 1341, that being mail fraud, as described in Count 4 of the superseding indictment
In violation of 18 U.S.C. § 1028A(a)(1).
M
From on or about April 4, 2013, and continuing to on or about April 21 , 2013, in
Bernalillo County, in the District of New Mexico, and elsewhere, the defendant, ROBERT
HAACK, did knowingly display and offer for sale for $1,000 and more, a good, specifically:

jewelry, in a manner that suggested that the good was Indian produced, an Indian product, and

3

 

Case 1:18-cr-00928-|\/|V Document 26 Filed 04/09/19 Page 4 of 5

the product of a particular Indian and Indian tribe, resident within the United States, when in
truth and in fact, as he there and then well knew and believed, the good was not Indian
produced, an Indian product, and the product of a particular Indian and Indian tribe.

ln violation of 18 U.S.C. § 1159.

QQU_IH_S

From on or about June 15, 2014, and continuing to on or about June 20, 2014, in
Bernalillo County, in the District of New Mexico, and elsewhere, the defendant, ROBERT
HAACK, did knowingly display and offer for sale for $1,000 and more, a good, specifically:
jewelry, in a manner that suggested that the good was Indian produced, an Indian product, and
the product of a particular Indian and Indian tribe, resident within the United States, when in
truth and in fact, as he there and then well knew and believed, the good was not Indian
produced, an Indian product, and the product of a particular Indian and Indian tribe.

ln violation of 18 U.S.C. § 1159.

FORFEITURE ALLEGATIONS

Counts 1 through 4 of this superseding indictment are incorporated as part of this
section of the superseding indictment as if fully re-alleged herein for the purpose of alleging
forfeiture to the United States pursuant to Title 18, United States Code, Section 982(a)(2).

Upon conviction of any offense in violation of 18 U.S.C. §§ 1341 or 1343, the
defendant, ROBERT HAACK, shall forfeit to the United States of Arnerica any property, real
or personal, involved in such offense, and any property traceable to such property. The
property to be forfeited to the United States includes, but is not limited to, the following:

L MGNEY JUDGMENT
A sum of money equal to at least $19,398.00 in United States currency, including any

interest accruing to the date of the judgment, representing the amount of money derived from or

4

 

Case 1:18-cr-00928-|\/|V Document 26 Filed 04/09/19 Page 5 of 5

involved in the offenses, or traceable to property involved in the offenses, for which the

Defendant is liable.

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

 

7

A§:istant United States Attomey

4/5/2019 3:07 PM

 

